Citation Nr: 0525156	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
scoliosis of the lumbar spine with lumbosacral strain.  

2.  Entitlement to service connection for scoliosis of the 
lumbar spine with lumbosacral strain.

REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from November 1973 to 
April 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Th RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim of service connection for scoliosis 
of the lumbar spine with lumbosacral strain.  

The RO informed the veteran by letter that he was scheduled 
to appear at a hearing on August 22, 2005, at the RO before a 
traveling Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is called a travel Board hearing.  But he failed 
to appear for his scheduled hearing.  He also has not since 
offered an explanation for his absence or requested that his 
hearing be rescheduled.  Therefore, the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) 
(2004).  

For the reasons discussed below, the Board is reopening the 
claim.  But before readjudicating it on the full merits, the 
claim must be further developed.  So it is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In an unappealed February 1980 decision, the RO denied 
the veteran's claim of entitlement to service connection for 
scoliosis of the lumbar spine with lumbosacral strain.

2.  Evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of 
this claim.  


CONCLUSIONS OF LAW

1.  The February 1980 RO decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law on November 
9, 2000.  It since has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  And the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  

The VCAA eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim - but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also requires that VA 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).



As explained below, the Board has found the evidence and 
information now of record to be sufficient to reopen the 
veteran's claim for service connection for scoliosis of the 
lumbar spine with lumbosacral strain.  So discussion of 
whether there has been compliance with the VCAA will be 
temporarily postponed until this claim is further developed 
on remand.

Legal Criteria

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

The veteran submitted his petition to reopen his claim for 
service connection for lumbar scoliosis with lumbosacral 
strain prior to August 29, 2001.  According to the definition 
in effect prior to August 29, 2001, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

As already alluded to, the RO denied service connection for 
lumbar scoliosis with lumbosacral strain in February 1980.  
The RO informed the veteran of that decision, and of his 
procedural and appellate rights, but he did not appeal.

In September 1997, the veteran submitted an application to 
reopen the claim and was advised to submit new and material 
evidence.  Subsequently, the RO, in a January 1998 letter, 
informed him that his claim had been denied since he had not 
provided pertinent medical evidence.  He was advised the RO 
would continue processing his claim only if information were 
received by October 14, 1998.  He did not furnish the 
requested information and, consequently, the claim was 
abandoned.  38 C.F.R. § 3.158 (2004).  

The February 1980 decision, then, is the last, final and 
formal denial of the claim on any basis.  So the Board's 
analysis of the evidence starts from that point.  Evidence 
added to the record since that February 1980 RO decision 
includes a May 2003 statement from Thomas Williamson, M.D.  
This physician referred to the veteran's history of having 
been discharged from the Army after suffering low back pain 
following a parachute jump.  A recent MRI showed scoliosis, 
degenerative disc disease, foraminal protrusion, and facet 
arthropathy.  This physician indicated he believes these 
problems could have resulted from or been exacerbated by 
the veteran's military duty.  



Dr. Williamson's statement is the first medical opinion in 
the record suggesting the veteran's current low back disorder 
may be linked to some event or occurrence of his military 
service.  Consequently, the statement from this doctor is new 
and material since it provides a "more complete picture of 
the circumstances surrounding the origin of the veteran's 
disability."  The statement, therefore, is sufficient to 
reopen the claim  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


ORDER

New and material evidence has been received to reopen the 
claim of service connection for lumbar scoliosis with 
lumbosacral strain; to this extent, and this extent only, the 
appeal is granted.  


REMAND

The veteran maintains that he had no back problems prior to 
military service.  He claims that he started having back pain 
after parachute jumps that he performed in jump school.  He 
says he had a secondary military occupation specialty (MOS) 
of "Sixty" gunner.  He asserts that he really began to have 
back pain as a result of carrying heavy equipment and 
ammunition on long road marches.  The report of his 
separation from service shows that his secondary MOS was 
light weapons infantryman and that he received the 
Parachutist Badge.

The report of his military pre-induction physical examination 
in May 1973 shows the veteran's left iliac crest was higher 
than his right iliac crest.  He reportedly was previously 
unaware of having right lumbar scoliosis.   X-rays revealed a 
moderately severe scoliosis deformity, with convexity to the 
right.  There were no other lumbar spine abnormalities.  He 
was deemed not fit for duty.  



When the veteran later was examined in October 1973, shortly 
before entering the military, his left hip was described as 
mildly hiked, with a +2 rotation component.  There was no 
complaint of pain or restriction of physical activities, and 
he was found to be fit for duty.  He began serving on active 
duty in November 1973.  A June 1974 orthopedic notation shows 
that his scoliosis was asymptomatic at the time, and he was 
cleared for airborne duty.

Service department treatment entries from March 1975 indicate 
the veteran reported experiencing incapacitating low back 
pain secondary to the scoliosis.  Examiners variously 
described the severity of the scoliosis as moderately severe 
or severe.  The diagnosis was thoracolumbar scoliosis, T-3 to 
L-4, on the right.  A medical board convened in April 1975 
and determined the condition existed prior to service and had 
not been aggravated by active duty.  

The veteran was examined by the service department in October 
1979 in connection with his application to reenter on active 
duty.  He stated that his low back condition was currently 
asymptomatic.  An X-ray did not image the entire thoracic 
spine, but a curve measuring 30 degrees was seen from T-10 to 
L-5.  The examiner remarked that a serious back problem would 
not be expected in the veteran, a skeletally mature person; 
however, the assessment was that he was not fit for duty, as 
his back condition had been symptomatic in the past.

On VA examination in December 1979, there was lumbar 
scoliosis with considerable spasm of the muscles of the 
lumbosacral area, especially on the right.  The diagnosis was 
recurring lumbosacral strain.  VA medical records, 
dated from 1997 to 2001, indicate chronic low back pain 
related to the scoliosis.  A December 1997 MRI of the 
lumbosacral spine showed moderate scoliosis.  Also noted were 
degenerative changes of the lower lumbar spine and minimal 
central canal stenosis.




In this case, a pre-existing low back disorder (scoliosis) 
was noted when the veteran entered the military in 1973.  And 
a medical board, in April 1975, also determined this pre-
existing condition did not undergo a permanent increase in 
severity during service, i.e., was not chronically aggravated 
by military service.  Thus, VA does not have to rebut the 
presumption of sound condition at service entrance.  
See VAOPGCPREC 3-2003 (July 16, 2003).  

On the other hand, in his May 2003 letter Dr. Williamson 
indicated he believes the pre-existing lumbar scoliosis, as 
well as various degenerative changes of the lumbar spine, 
could have (emphasis added) resulted from or been exacerbated 
by the experiences in service, including parachute jumps.  
This physician's assessment about the etiology of the 
veteran's current low back pathology, however, at least 
in its current state, is simply too equivocal to grant 
service connection.  See, e.g., Winsett v. West, 11 Vet. App. 
420, 424 (1998) (A doctor's opinion phrased in terms 
tantamount to "may or may not" be related to service is an 
insufficient basis to grant service connection.).  And aside 
from this, service connection generally is precluded, as a 
matter of express VA regulation, for pre-existing congenital 
or developmental defects such as scoliosis.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  See, too, Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The only possible exception to this hard and 
fast rule is if there is evidence of additional disability 
due to aggravation during service by "superimposed" disease 
or injury.  See, e.g., Monroe v. Brown, 4 Vet. App. 513, 514-
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).

The current record, then, does not contain sufficient medical 
evidence of a nexus between the veteran's reported back 
trauma in service, either from parachute jumps or from the 
rigors of field duty in his MOS, and his currently 
demonstrated low back disorder - including especially lumbar 
scoliosis with lumbosacral strain.  So a more definitive 
medical nexus opinion is needed concerning this to decide 
this appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following questions:

Is it at least as likely as not the veteran's pre-
existing lumbar scoliosis underwent an increase in 
severity from the time of his entrance into the 
military in November 1973 until the time of his 
discharge in April 1975.  To facilitate making this 
important determination, the designated examiner 
should consider all of the relevant evidence of 
record pertaining to the manifestations of the 
disability prior to, during, and since service.

If it is determined the lumbar scoliosis 
underwent a chronic increase in severity 
while the veteran was in the military, 
the examiner should also state whether 
the increase in severity during service 
was due to the natural progression of the 
condition?

If the examiner agrees or disagrees with 
any opinion of record, especially the 
conclusions of the military medical board 
in contrast to those of Dr. Williamson, 
the examiner should discuss the reasons 
for favoring one opinion over another.

It is imperative that the questions posed 
in this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claim.  



2.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO (via the AMC).  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


